NOTICE: NOT FOR PUBLICATION.
     UNDER ARIZ. R. SUP. CT. 111(c), THIS DECISION DOES NOT CREATE LEGAL PRECEDENT
                     AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                      IN THE
              ARIZONA COURT OF APPEALS
                                  DIVISION ONE

                              In re the Marriage of:

                  KATHERINE DAVIES, Petitioner/Appellee,

                                          v.

                JONATHAN DAVIES, Respondent/Appellant.

                              No. 1 CA-CV 13-0218
                               FILED 03/18/2014

           Appeal from the Superior Court in Maricopa County
                          No. FN2012-093086
                The Honorable Bethany G. Hicks, Judge

                                    AFFIRMED


                                    COUNSEL

Jonathan Davies, Mesa
Respondent/Appellant In Propria Persona



                        MEMORANDUM DECISION

Judge John C. Gemmill delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge Randall M. Howe joined.




G E M M I L L, Judge:
                            DAVIES v. DAVIES
                            Decision of the Court


¶1            Appellant Jonathan Davies (“Husband”) and Appellee
Katherine Davies (“Wife”) were married in Maricopa County in October
2011. Wife filed a petition for dissolution in July 2012. In January 2013,
the trial court entered a decree dissolving the marriage and taking under
consideration the ownership of wedding rings and the issue of legal fees.
The court later ruled that the engagement ring and wedding ring had been
gifts to Wife and awarded her ownership of the rings. Husband timely
appeals to challenge the allocation of the rings to Wife, and we have
jurisdiction pursuant to Arizona Revised Statutes sections 12-120.21(A)(1)
and -2101(A)(1).

¶2            We note, initially, that Wife did not file an answering brief
on appeal. Although Wife’s failure to file an answering brief could be
considered a confession of error, we choose in our discretion to resolve
this appeal on the merits. See Nydam v. Crawford, 181 Ariz. 101, 101, 887
P.2d 631, 631 (App. 1994).

¶3             We apply an abuse of discretion standard when reviewing
the family court's division of property. In re Marriage of Pownall, 197 Ariz.
577, 581, ¶ 15, 5 P.3d 911, 915 (App. 2000). We view the evidence in the
light most favorable to sustaining the family court's findings and
determine whether there was evidence that reasonably supports the
court's findings. Mitchell v. Mitchell, 152 Ariz. 317, 323, 732 P.2d 208, 214
(1987). As the trier of fact, it is the family court’s responsibility to observe
the parties, weigh the evidence, make credibility determinations, and
resolve disputed issues of fact. See Gutierrez v. Gutierrez, 193 Ariz. 343,
347-48, ¶ 13, 972 P.2d 676, 680-81 (App. 1998).

¶4            Husband alleges that he and Wife had agreed, both orally
and in writing, that Wife would return the rings in the event of a divorce,
and argues, therefore, that the family court erred in awarding the rings to
Wife. He also argues that the trial court did not give enough weight to the
timing or order of events leading up to the dispute over the rings.
Husband’s evidence was presumably presented to the family court at the
dissolution trial, and he is in essence challenging the sufficiency of the
evidence to support the family court’s decision regarding the rings.
Husband has not provided us a transcript of the trial, however.

¶5            An appellant has the burden to ensure that the record on
appeal contains all the necessary documents, including a transcript, for
this court to consider the issues raised. Blair v. Burgener, 226 Ariz. 213,



                                       2
                            DAVIES v. DAVIES
                            Decision of the Court

217, ¶ 9, 245 P.3d 898, 902 (App. 2010); see also ARCAP 11(b)(1) (“If the
appellant intends to urge on appeal that a finding or conclusion is
unsupported by the evidence or is contrary to the evidence, the appellant
shall include in the record a certified transcript of all evidence relevant to
such finding or conclusion.”). In the absence of a transcript, an appellate
court must presume that the evidence presented at the trial supports the
family court’s rulings. Kohler v. Kohler, 211 Ariz. 106, 108 n. 1, ¶ 8, 118 P.3d
621, 623 n. 1 (App. 2005).

¶6          Because Husband failed to provide a transcript of the trial,
we must presume the evidence presented at trial supports the court’s
determination that the rings had been gifts to Wife. We therefore affirm
the judgment of the trial court.




                                :gsh




                                       3